Citation Nr: 1230068	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran had active service from February 1943 to April 1946.  He died in April 2001.  The Appellant is his surviving  spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In her substantive appeal, the Appellant requested a hearing before a Veterans Law Judge at the RO.  A July 2010 letter informed her that her hearing was scheduled for August 2010.  In correspondence received in August 2010, the Appellant requested that the hearing be rescheduled.  An October 2010 letter informed the Appellant that her hearing was rescheduled for November 2010.  Although the hearing notification was not returned as undeliverable, the Appellant failed to report for the scheduled hearing, and has not formally requested additional rescheduling of the hearing.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC for further development.  Discussed below, the Board finds that there has been substantial compliance with the January 2011 remand instructions.  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the U.S. Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet.App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet.App. 268 (1998) where there was substantial compliance with remand directives).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA and a waiver of the Appellant's right to review of such evidence by the agency of original jurisdiction (AOJ) was submitted in August 2012.  A supplemental statement of the case (SSOC) was issued in August 2012.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The Appellant is the Veteran's surviving spouse.  

2. The Veteran died in April 2001, and the death certificate lists the immediate cause of death as malignant mesothelioma.  

3. At the time of the Veteran's death, service-connection was not in effect for any disabilities and no claims for service connection were pending.  

4. The Appellant and her daughter are competent to report their observations of the temporal development of the Veteran's symptomatology prior to his death; however their statements regarding the claimed exposure of the Veteran to asbestos, and the etiology of the Veteran's malignant mesothelioma are not competent or probative in this case.  

5. The statements made by the Veteran in the context of diagnosis and treatment prior to his death, and supported by records from the Department of the Navy, are highly probative evidence that the Veteran was not exposed to asbestos during his military service.  

6. The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

In a September 2006 pre-adjudication letter, and in July 2009 and January 2011 post-adjudication letters, the RO/AMC informed the Appellant of the requirements needed to establish her claim of entitlement to service connection for the cause of the Veteran's death.  In Hupp v. Nicholson, 21 Vet.App. 342 (2007), the Court held that in a claim for benefits for the cause of the Veteran's death, VA's duty to notify under 38 U.S.C.A § 5103(a)  must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has satisfied the notice requirements outlined in Hupp.  With respect to the first Hupp element, the RO/AMC did not notify the Appellant of the Veteran's service-connected disabilities as he was not service-connected for any disabilities at the time of his death.  

Regarding the second and third elements of Hupp notice, in the September 2006, July 2009 and January 2011 letters, the RO notified the Appellant that to support her claim for service connection for the cause of the Veteran's death, she was required to submit evidence showing a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  The Board finds that this notice fulfills the requirements of Hupp.  Therefore, all notification requirements pursuant to Hupp have been fulfilled and the Board may proceed with the adjudication of the claim for service connection for the cause of the Veteran's death.  

The Appellant, however, was not informed that an effective date would be assigned if her cause of death claim was granted.  As her claim is being denied, no effective date will be assigned; thus, there can be no possibility of any prejudice to the appellant.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

As noted, the case was remanded to the RO via the AMC in January 2011 for the purpose of obtaining the Veteran's service personnel records from the National Personnel Records Center (NPRC), developing the evidence of the claimed asbestos exposure pursuant to VBA Manual M21-1MR, contacting the Department of the Navy Medical Liaison Office (DNMLO) to request verification of the alleged in-service exposure to asbestos, and, if the requested evidence became available and there was credible evidence of exposure, requesting a medical opinion from a pulmonary specialist as to whether or not the Veteran's malignant mesothelioma was attributable to in-service exposure to asbestos.  

A June 2011 response from the NPRC shows that the Veteran's personnel records were unavailable and that further efforts to locate them at the NPTC would be futile.  An October 2011 response from the DNMLO indicates that no in-patient records were located at the medical facility, as records from 1943 were no longer in their possession, and referred the AMC to the NPRC.  The AMC was able to locate records from the Department of the Navy, Naval Sea Systems Command, including a memorandum and chart of Navy job titles and the probability of asbestos exposure.  Notably, the Veteran's Military Occupational Specialty (MOS) of "Gunner's Mate" indicated "minimal" probability of asbestos exposure.  A July 2012 memorandum for the file from the AMC reiterated findings that the Veteran's MOS had a minimal probability of exposure to asbestos.  

As for the requested medical opinion, the Board acknowledges that VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and private records of the Veteran during his lifetime that have been associated with the claims files.  In addition, the Veteran's service treatment and personnel records have also been obtained and are contained in the claims files.  Finally, in December 2006 a VA medical opinion was obtained to address the matter of whether or not the cause of the Veteran's death (in this case malignant mesothelioma) was in any way related to his military service.  However, as the January 2011 remand specifically requested a medical opinion only if there was credible evidence of exposure to asbestos, and as there is no credible evidence of asbestos exposure of record, the Board finds that further medical inquiry by VA is not necessary in this matter.  McClendon v. Nicholson, 20 Vet.App. 79, 83 (2006); see Charles v. Principi, 16 Vet.App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  

Finally, the Board recognizes that VA treatment records, dated in 2001, show that the Veteran was in receipt of Social Security Administration (SSA) benefits prior to his death.  The Federal Circuit Court held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  38 U.S.C.A. § 5103A(a)(2).  In this case, an SSA Inquiry performed by VA revealed that he was not in receipt of Supplemental Security Income Disability payments, only Supplementary Medical Insurance benefits, and not disability compensation.  The Federal Circuit's reasoning in Golz is controlling here.  Further efforts to obtain these SSA records are clearly not warranted, as they would provide no reasonable possibility of substantiating the claim on appeal.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the Appellant's cause of death claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Appellant has had a meaningful opportunity to participate in the development of her claim.  Mayfield v. Nicholson, 19 Vet.App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  

Legal Criteria-Service Connection for Cause of Death

In order to establish service connection for the cause of death of the Veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (Both discussing the factors of service connection).  

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Factual Background and Analysis-Service Connection for Cause of Death

The Appellant contends that the Veteran died from malignant mesothelioma due to exposure to asbestos during his naval service.  Service records, including the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served as a "Gunner's Mate" in the U.S. Navy during World War II, aboard the U.S.S. Fogg and the U.S.S. LSM 123.  The Veteran's death certificate clearly establishes that his cause of death was malignant mesothelioma.  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  These aforementioned provisions of M21-1 were subsequently rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Appellant's claim of service connection for the cause of the Veteran's death under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet.App. 523, 527 (1993); McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

In August 2012 the Appellant's representative submitted Internet research from "Asbestos.com-brought to you by The Mesothelioma Center," which defined the role of "Gunner's Mate" as one who was "responsible for maintaining guns, gun mounts and gun parts, which included tasks like brazing and soldering.  In addition they loaded and fired guns without automatic controls.  Their other duties included operating smoke screen generators, depth charge mechanisms and ammunition hoists...After every firing of the artillery, a gunner's mate had to inspect the rifling of each gun to determine there were no cracks in the tube.  They were required to crawl inside the tube, constantly rotating the rigging to search every square inch of the surface to ensure there was no damage."  The article showed findings that "when the heavy artillery was fired, asbestos lagging would rip away from piping aboard ship, and insulation was loosened from the overhead in the process.  This created asbestos fiber-laden dust that circulated all over the ship...'The big artillery was packed with asbestos.' That means that gunner's mates were heavily exposed."  

The article indicated that a former gunner's mate in the U.S. Navy from 1955 to 1957 aboard the U.S.S. Bremerton was diagnosed with mesothelioma and filed a law suit against the manufacturer of the ship's metal valves.  The valves purportedly contained gaskets and packing made of chrystoile asbestos, and these components were used in the ship's pipe system.  The lawsuit maintained that the former gunner's mate contracted mesothelioma because of his exposure to the asbestos fibers that were released when work was performed on the pipe system containing these components.  The article showed that although the former gunner's mate's lawsuit concerned his second-hand asbestos exposure, this was not the only way he inhaled asbestos fibers, because as a gunner's mate he installed asbestos insulation in the ship's gun turret, and when the gun was fired it caused the insulation to vibrate and create asbestos dust.  The article claimed that in addition, the former gunner's mate stood watch on the bow of the ship while other members of the crew scraped and wire-brushed insulation off the outer surface of valves that were in the pipe system, and he had to sweep the decks after they finished, stirring up dust that he inhaled.  The article noted that although most of the time the former gunner's mate worked above deck, but that he ate and slept below deck where he saw crew members insulating pipes and removing old asbestos using hammers, chippers, scrapers and grinders, and that he would often inhale the dust from pipe insulation as a result.  The article indicated that the former gunner's mate slept in a top bunk under an air vent covered in asbestos insulation that released dust when the ship vibrated because of a sudden increase in speed.  The article concluded that the manufacturer of the ship's valves was found by a jury to be defective because they failed to perform in a manner that an ordinary consumer would have expected, and the manufacturer was also found negligent, and it was found that the company's negligence and the defective valve were important factors in causing the former gunner's mate's mesothelioma.  

The Board finds this article to be inadequate to support the Appellant's claim insofar as it is not competent evidence of any objective medical or scientific findings.  38 C.F.R. § 3.159(a)(1).  Instead, the article includes the review of a case in which a jury found a manufacturer of ship parts liable for manufacturing a defective product, and generally indicates the supposed duties of a "Gunner's Mate" serving in the U.S. Navy.  The article fails to identify when the hypothetical "Gunner's Mate" served, which is relevant given that the Veteran served from 1943 to 1946 and that "Gunner's Mate" duties may have changed greatly over the years, nor does it cite to the source of the defined duties.  This information is not scientific evidence that addresses the Veteran's alleged exposure to asbestos, and is instead anecdotal evidence of other veterans' experiences who did not serve during the same period of time as the Veteran.  The Board finds the result of the former gunner's mate's lawsuit is not factually relevant to this claim.  In no way during the Veteran's lifetime did he ever assert that he inhaled asbestos during his military service as the former gunner's mate alleged, and in no way has it been shown that the ships the Veteran served on in the Navy were manufactured with defective components.  

To quite the contrary, a February 2001 VA treatment record reveals that the Veteran vigorously denied asbestos exposure.  Another February 2001 VA treatment record reflects that the Veteran reported that he served as a gunner on a ship during World War II, but denied exposure to the inner workings of the ship and the boilers.  A third VA treatment record dated that month indicates an occupational history of working for most of his life as a trucker hauling only tobacco.  When questioned extensively, the Veteran reported that he did not think that he was ever exposed to asbestos.  

The Board finds the statements made by the Veteran during his VA treatment are highly competent, credible, and probative as to the matter of whether or not he was exposed to the inner workings of the ship and boilers during his military service.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Instead, the Board relies upon the findings of the Department of the Navy, Naval Sea Systems Command, including the memorandum and chart of Navy job titles and the probability of asbestos exposure.  As noted, the July 2012 AMC memorandum for the file indicated findings that the Veteran's MOS had a minimal probability of exposure to asbestos.  The Board finds this evidence to be highly competent, credible, and probative as to the likelihood of the Veteran's claimed exposure to asbestos during his military service.  This chart was prepared in response to inquiries from VA regarding the use of asbestos on Navy ships using information obtained by the Navy Occupational Task Analysis Program, which includes documents on the specific training, duties and equipment operated by individuals in specific enlisted ratings.  

The Appellant has contended that the Veteran spoke about how he and other sailors worked on the interior of the ships and readied them for battle, which included requiring him to sleep where he was working, which included in the boiler room.  However, as noted, the Navy records fail to support this contention.  Moreover, the Veteran, himself, clearly denied being exposed to the inner workings of the ship and boilers during his military service.  The Board finds the Veteran's statements made prior to his death regarding the nature of his service aboard ship to be more competent, and hence more credible and probative when considered with those of the Appellant.  Thus the Board finds that the most probative evidence of record indicates the Veteran had only minimal exposure, if any, to asbestos during his service as a "Gunner's Mate."  

As for any other possible relationship between the Veteran's military service and his malignant mesothelioma, overall, the evidence does not relate the Veteran's malignant mesothelioma to service.  In this regard, the Board notes his service treatment records are silent as to complaints of or treatment for any lung disorder.  It was not until 2000 that VA treatment records began to indicate findings related to chest congestion and chest pain, approximately 54 years after separation from active duty service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Appellant has asserted that the Veteran was twice sent home from service for hospitalization and rest for breathing problems and that she witnessed him experience the physical effects of asbestos exposure since service, the service record, including the separation examination, weighs against this assertion.  Further, the Board accords the Appellant's statements as to the continuity of the Veteran's symptomatology since service little to no probative value, insofar as she became married to the Veteran in 1953, approximately 7 years after his separation from service.  

Moreover, although the February 2001 VA physician that diagnosed the Veteran with mesothelioma remarked that mesothelioma occurs only rarely in individuals without asbestos exposure, the physician noted that the Veteran's post-service history was negative for any exposure to asbestos.  In December 2006, a VA physician noted that the deceased Veteran had a history which was important for negatives; "that is, he had no history of exposure to asbestos, he was not a smoker, and had no cause for him to have the malignant mesothelioma which took his life."  The VA physician noted that the claims file review did not indicate any known asbestos exposure, and opined that, in the absence of better documentation, there was no evidence that the Veteran's service from 1943 to 1946 was in any way responsible for the malignant mesothelioma which caused his demise.  The Board accords the December 2006 VA medical opinion high probative value, as it is clearly supported by the evidence of record which indicates that the Veteran was only minimally exposed, if at all, to asbestos.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet.App. 305, 317 (2003) (observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value."); Sklar v. Brown, 5 Vet.App. 140, 146 (1993)(observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


